ON REMAND FROM THE FLORIDA SUPREME COURT
PER CURIAM.
Our original opinion in this case reversed appellant’s convictions for attempted second-degree murder and shooting at, within, .or into an occupied vehicle based on this court’s decision in Floyd v. State, 151. So.3d 452 (Fla. 1st DCA 2014) (Floyd /). The Florida Supreme Court quashed Floyd I in State v. Floyd, 186 So.3d 1013 (Fla.2016) (Floyd II), and also quashed our original opinion in this case and remanded “for reconsideration upon the application of [the] decision in [Floyd II ].”
Applying Floyd II, we find that the jury instructions in this case on the duty to retreat were not fundamentally erroneous. Moreover, we find that the remaining issues raised by appellant are without merit. As such, we affirm appellant’s judgment and sentence.
AFFIRMED.
WOLF, ROWE, and OSTERHAUS, JJ., concur.